Citation Nr: 1039017	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 10, 2001, for 
service connection for coronary artery disease (CAD), claimed as 
a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1967 to January 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge sitting at the RO.  A transcript of the hearing 
testimony is associated with the claims file.  The Veteran 
submitted additional evidence for which he waived initial RO 
review and consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  Service connection for coronary artery disease, status post 
myocardial infractions and coronary artery bypass surgery, was 
granted in a December 2003 rating decision.

2.  The Veteran was notified of the December 2003 rating decision 
in correspondence sent that month.

3.  The Veteran did not appeal the December 2003 rating decision, 
and he does not assert that this rating decision was clearly and 
unmistakably erroneous.




CONCLUSION OF LAW

The appeal as to the claim of entitlement to an effective date 
prior to May 10, 2001, for an award of service connection for 
coronary artery disease is dismissed as a matter of law.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.159, 
3.400 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Where the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice nor is there prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The issue in this appeal arises from the Veteran's disagreement 
with the effective date established with the grant of service 
connection.  The reasoning in Hartman leads to the conclusion 
that further VCAA notice is not required in this case.

VA has complied with its duty to assist the Veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records.

Earlier Effective Date Claim

The Board has reviewed all the evidence in the Veteran's claims 
files, which includes his written contentions, service treatment 
records, VA medical records, and private medical records.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

In a December 2003 rating decision, the Veteran was granted 
entitlement to service connection for coronary artery disease, 
secondary to diabetes mellitus type II.  He was notified of that 
decision in correspondence and in attachments to that 
correspondence issued in December 2003.  

The Veteran did not thereafter timely perfect an appeal to the 
December 2003 rating decision.  Hence, that rating decision is 
final in the absence of clear and unmistakable error..  38 
U.S.C.A. § 7105 (West 2002).

In light of the finality of the December 2003 rating decision, 
and in the absence of a claim that the December 2003 rating 
decision was clearly and unmistakably erroneous, the Veteran 
cannot obtain an effective date earlier than May 10, 2001, for 
the award of service connection for coronary artery disease.  Any 
assertion that he should be granted an earlier date cannot be 
pursued without formally attempting to vitiate the finality of 
the December 2003 rating decision.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (where a claim for an earlier effective date 
represents disagreement with an effective date assigned pursuant 
to a final decision, in the absence of an attempt to vitiate the 
finality of that decision through an allegation of clear and 
unmistakable error, the claimant has merely raised a 
"freestanding" effective date claim that cannot remove the 
finality of the prior decision).

In Rudd, the Court held that the proper disposition of a free-
standing claim for an earlier effective date claim was dismissal.  
Id.  The Board is authorized to dismiss any appeal that fails to 
allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.302. 

Accordingly, this appeal is dismissed.


ORDER

The appeal as to the claim of entitlement to an effective date 
prior to May 10, 2001, for an award of service connection for 
coronary artery disease is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


